DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 is objected to because of the following informalities:  between lines 7 and 8, there is a punctuation (“,” or “;” )missing.  Appropriate correction is required. For instance, …and the third display element; a thin-film encapsulation…”
                                                    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,734,452.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 use a broader description of the OLED display apparatus. Furthermore, claim 1 describes “a portion of the body surrounding the first upper opening is connected to a portion of the body surrounding the second upper opening” which is not recited in claim 1 of patent no. 10,734,452.. However, it is evidently obvious that the total reflective layer over the pixel defining layer are connected just as the pixel defining layer is connected and surrounding the pixels/or light emitting areas. 	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the current application is broader and therefore anticipated by claim 11 of patent no. 10,734,452. 	See table 1 below for comparison of the independent claims 1 and 11 only.

      Current Application (16/945469)
              Patent No. 10,734,452
1. A display apparatus comprising: 
5a first pixel and a second pixel to respectively emit light of different colors on a substrate; 

a pixel-defining layer including a first opening and a second opening, the first opening defining an emission area of the first pixel, and the second opening defining an emission area of the second pixel; 
10a first layer over the pixel-defining layer, the first layer including a body, a first upper opening corresponding to the first pixel, and a second upper opening corresponding to the second pixel; and 
a second layer covering the first layer and having a refractive index different from a refractive index of the first layer, 
15wherein a portion of the body surrounding the first upper opening is connected to a portion of the body surrounding the second upper opening, and 
wherein an area of the first upper opening is different from an area of the second upper opening.
1. An organic light-emitting display apparatus comprising:  5a plurality of organic light-emitting diodes on a substrate and including a first pixel and a second pixel respectively emitting light of different colors; 
a pixel-defining layer including a first opening and a second opening, the first opening defining an emission area of the first pixel, and the second opening defining an emission area of the second pixel;  
10a total reflective layer over the pixel-defining layer, the total reflective layer including a first upper opening corresponding to the first pixel and a second upper opening corresponding to the second pixel; and a planarization layer covering the total reflective layer and having a refractive index greater than a refractive index of the total reflective layer, 



15wherein an area of the first upper opening is different from an area of the second upper opening.
11. A display apparatus comprising: 
a first display element, a second display element, and a third display element in a display area over a substrate, the first display element, the second display element, and the third display element to respectively emit light of different colors; -39-192237/41598-04965 1 


a pixel-defining layer having a first opening, a second opening, and a third opening respectively defining respective emission areas of the first display element, the second display element, and the third display element;
 






5a thin-film encapsulation layer comprising at least one organic encapsulation layer and at least one inorganic encapsulation layer, and covering the first display element, the second display element, and the third display element; 
a first layer over the thin-film encapsulation layer and including a first upper opening, a second upper opening, and a third upper opening respectively 10corresponding to the first opening, the second opening, and the third opening; and 
a second layer covering the first layer, 
wherein a horizontal spaced distance 'd1' along a top surface of the substrate between an edge of the first opening and an inner edge of the first upper opening is different from a horizontal spaced distance 'd2' between an edge of the second 15opening and an inner edge of the second upper opening.
11. An organic light-emitting display apparatus comprising: a first organic light-emitting diode, a second organic light-emitting diode, and a third organic light-emitting diode in a display area over a substrate, the first organic light-emitting diode, the second organic light-emitting diode, and the third organic light- emitting diode respectively emitting light of different colors;  
10a pixel-defining layer covering edges of a pixel electrode of each of the first organic light-emitting diode, the second organic light-emitting diode, and the third organic light-emitting diode, and having a first opening, a second opening, and a third opening respectively defining respective emission areas of the first organic light- emitting diode, the second organic light-emitting diode, and the third organic light- 15emitting diode by respectively exposing respective central portions of the first organic light-emitting diode, the second organic light-emitting diode, and the third organic light- emitting diode; 
a thin-film encapsulation layer including at least one organic encapsulation layer and at least one inorganic encapsulation layer, and covering the first organic light- 20emitting diode, the second organic light-emitting diode, and the third organic light- emitting diode; 
a total reflective layer over the thin-film encapsulation layer and including a first upper opening, a second upper opening, and a third upper opening respectively corresponding to the first opening, the second opening, and the third opening; and  
25a planarization layer covering the total reflective layer, wherein a horizontal spaced distance 'd1' along a top surface of the substrate between an edge of the first opening and an inner edge of the first upper opening is different from a horizontal spaced distance 'd2' between an edge of the second opening and an inner edge of the second upper opening.

                                                                Table 1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892